UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):May 26, 2011 Endo Pharmaceuticals Holdings Inc. (Exact name of registrant as specified in its charter) DELAWARE 001-15989 13-4022871 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 100 Endo Boulevard Chadds Ford, Pennsylvania 19317 (Address of principal executive offices, including zip code) (610)558-9800 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On May 26, 2011, Endo Pharmaceuticals Holdings Inc. issued a press release announcing a private offering of up to $700,000,000 aggregate principal amount of senior unsecured notes. A copy of this press release is filed herewith as Exhibit 99.1 and incorporated herein by reference. The notes and the related guarantees have not been registered under the Securities Act of 1933, as amended, and may not be offered in the United States absent registration or an applicable exemption from registration requirements. Item 9.01.Financial Statements and Exhibits (d)
